This appeal is from a judgment of conviction in the county court of Murray county, for the offense of having possession of intoxicating liquor with intent to sell the same, wherein plaintiff in error was on the 12th day of November, 1913, sentenced in accordance with the verdict to be confined in the county jail for thirty days and to pay a fine of one hundred dollars and costs.
There was evidence tending to show possession and unlawful intent.
After a careful examination of the various questions raised, we are satisfied, under well settled rules, sustained and upheld by the decisions of this court, no error prejudicial to the substantial rights of the plaintiff in error was committed on the trial, nor have we any reason to doubt that the verdict was reached otherwise than upon a fair and full consideration of the evidence by the jury.
The judgment of conviction is, therefore, affirmed.